Title: From Thomas Jefferson to Samuel Clarke, 21 March 1799
From: Jefferson, Thomas
To: Clarke, Samuel



Sir
Monticello Mar. 21. 99

Being obliged on my return home to advance a considerable sum of money for the purchase of corn for my family I take the liberty of solliciting [payment] of the balance due me in your hands. if you [can send] it to me by mr Coalter or any other person coming to our district court it will be sufficient, or should no opportunity then offer I will send a person for it: in the mean time a line from you letting me know whether I may count upon it would be acceptable to Sir
Your very humble servt

Th: Jefferson

